UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as Specified in its Charter State or Other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation 77 Beale Street P.O. Box 770000 San Francisco, California 94177 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 973-1000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). PG&E Corporation: [X] Yes [] No Pacific Gas and Electric Company: [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock outstanding as of July 22, 2014: PG&E Corporation: Pacific Gas and Electric Company: PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 TABLE OF CONTENTS PAGE GLOSSARY ii PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1 PG&E Corporation Condensed Consolidated Statements of Income 1 Condensed Consolidated Statements of Comprehensive Income 2 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Cash Flows 5 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 6 Condensed Consolidated Statements of Comprehensive Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 11 NOTE 2: Significant Accounting Policies 11 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 15 NOTE 4: Debt 16 NOTE 5: Equity 17 NOTE 6: Earnings Per Share 17 NOTE 7: Derivatives 18 NOTE 8: Fair Value Measurements 20 NOTE 9: Resolution of Remaining Chapter 11 Disputed Claims 26 NOTE 10: Commitments and Contingencies 27 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 32 Results of Operations 34 Liquidity and Financial Resources 37 Natural Gas Matters 41 Regulatory Matters 44 Environmental Matters 46 Contractual Commitments 46 Off-Balance Sheet Arrangements 46 Risk Management Activities 47 Critical Accounting Policies 47 Cautionary Language Regarding Forward-Looking Statements 48 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 49 ITEM 4. CONTROLS AND PROCEDURES 49 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 50 ITEM 1A. RISK FACTORS 52 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 53 ITEM 5. OTHER INFORMATION 53 ITEM 6. EXHIBITS 54 SIGNATURES 55 i GLOSSARY The following terms and abbreviations appearing in the text of this report have the meanings indicated below. 2013 Annual Report PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form10-K for the year ended December 31, 2013 AFUDC allowance for funds used during construction ALJ administrative law judge CAISO California Independent System Operator CPUC California Public Utilities Commission CRRs congestion revenue rights EPA Environmental Protection Agency EPS earnings per common share FERC Federal Energy Regulatory Commission GAAP generally accepted accounting principles GHG greenhouse gas GRC general rate case GT&S gas transmission and storage IRS Internal Revenue Service NEIL Nuclear Electric Insurance Limited NRC Nuclear Regulatory Commission NTSB
